Andrew J. Frisch
Partner

212-344-5400                                               26 Broadway, New York, NY 10004
afrisch@schlamstone.com                                    Main: 212 344-5400 Fax: 212 344-7677
                                                           schlamstone.com

September 8, 2020

The Honorable Eric Komitee
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Aleksandr Zhukov, 18-CR-633 (EK)

Dear Judge Komitee:

We write in response to the Court’s order of September 3, 2020, directing defense counsel to
report what equipment may be needed so that Mr. Zhukov may review discovery with counsel
in advance of trial in the cellblock beneath the Courthouse in Brooklyn.

We learned last week of a breakout of COVID-19 in the Courthouse that we now understand
has infected a number of court security officers and possibly others. Even before this
development, we did not believe that meeting with Mr. Zhukov as proposed by the
government is a viable solution. Mr. Zhukov is exposed every day to multiple officers and
inmates. His transport to the Courthouse will occasion more contact with others, and counsel
would necessarily meet with him in a confined space. Each member of the defense team is
either in a category vulnerable to the consequences of a COVID-19 infection or lives with a
vulnerable person. The government’s solution is not viable in our view.

               This past weekend, I emailed the government and suggested that we might ask
the Court to order the Bureau of Prisons to permit Mr. Zhukov to receive an Internet-disabled
laptop from the government that contains discovery that can reasonably be uploaded thereto.
We have not yet heard back from the government. We propose, if possible, that we advance
Friday’s scheduled conference to an earlier day this week or to discuss it on Friday.

                                            Respectfully submitted,

                                            /s/Andrew J. Frisch
                                            Andrew J. Frisch
                                            Abraham Rubert-Schewel
                                            Dami Animashaun

cc: All Counsel
